DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities: the first comma in Line 3 is unnecessary .  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukushima et al. (JP 2000-246533 A).
(Claim 1) Fukushima et al. (“Fuku”) discloses a manufacturing method (Figs. 1-17; ¶¶ 0007-010, 0020-0031) of a metal member (8).  The manufacturing method includes performing a first shaving (26) on a first surface of a metal plate perpendicular to a thickness direction (direction parallel to T; Figs. 1, 7) of the metal plate (8) by an amount corresponding to 5% or less of a thickness of the metal plate, in a first portion of the metal plate by moving a cutting edge in a direction along the first surface (direction parallel to W; Figs. 1, 7; ¶ 0024).  The claim 
(Claim 5) The cutting edge has a shape (140, 240, 342; Figs. 12, 13) in which a curved portion is formed on a boundary between the first portion, and the second portion of the metal plate, and the curved portion is formed along the boundary (Figs. 8-11).
Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishio (US Pub. No. 2020/0282478 A1).
(Claim 1) Nishio discloses a manufacturing method (Figs. 1-15; ¶¶ 0078-0079) of a metal member (40; ¶ 0004).  The manufacturing method includes performing a first shaving (42) on a first surface (41) of a metal plate perpendicular to a thickness direction (Fig. 10; ¶¶ 0078-0079) of the metal plate (40) in a first portion of the metal plate by moving a cutting edge in a direction along the first surface (Fig. 10; ¶¶ 0078-0079).  In the metal plate (40), a thickness of the first portion is reduced to be smaller than a thickness of a second portion by the first shaving (recess 42 vs surface 41 outside recess).  The first portion of the first surface on which the first shaving is performed becomes a recess (42) with respect to the second portion of the first surface (Fig. 10).  The Nishio reference does not explicitly disclose the thickness of the metal member relative to the diameter or depth of the recess.  Yet, the claim language does not limit the cut to a maximum 
(Claim 5) The cutting edge has a shape (5a; Fig. 3) in which a curved portion is formed on a boundary between the first portion, and the second portion of the metal plate, and the curved portion is formed along the boundary (Figs. 8-10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nishio (US Pub. No. 2020/0282478 A1).
The method disclosed in Nishio discloses performing a second shaving on an entire perimeter of a work product (Figs. 1, 7, 11, 12) in the same manner as the first shaving is completed.  Therefore, it is suggested in the reference to perform a second shaving on a second surface perpendicular to the thickness direction of the metal plate, in the first portion of the metal plate, by moving the cutting edge in a direction along the second surface perpendicular to the thickness direction of the metal plate; wherein the first surface and the second surface of the metal plate are connected by a peripheral surface in the thickness direction, and wherein the second surface is a surface on an opposite side of the metal plate from the first surface in the thickness direction of the metal plate.  At a time prior to filing it would have been obvious to one See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (reciting several exemplary rationales that may support a finding of obviousness, including: applying a known technique to a known method ready for improvement to yield predictable results; and "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success).
Response to Arguments
Applicant's arguments filed October 4, 2021 have been fully considered but they are not persuasive.  Applicant argues that the Fukushima reference does not disclose or suggest a cut depth of 5% or less the thickness of the work material.  The suggestion is absent, Applicant argues, because a shallower cut would prevent the work material from bending about the square/cuboid mating material.  Examiner disagrees.
As stated in the rejection above, the claim is not limited to a maximum cut or maximum recess thickness of 5% or less.  Yet, it is worth noting for further consideration of this prosecution that the 9 mm work thickness and 2 mm cut is exemplary.  In paragraph 0036, the Fukushima reference makes it clear that the invention is not limited to these numerical values.  Moreover, the feature relied upon for the bending capability is the depth of the finishing groove.  One of ordinary skill could modify the recess and finishing groove dimensions, based upon an optimization rationale, and not destroy the invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/RYAN RUFO/Primary Examiner, Art Unit 3722